  Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 1 of 11 PageID #:1981




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


DEMETRIUS WHITNEY,                        )
                                          )
                      Plaintiff,          )
                                          )
       vs.                                )              Case No. 18 C 4475
                                          )
FAUZIA KHAN, THOMAS DART,                 )
and COOK COUNTY, ILLINOIS,                )
                                          )
                      Defendants.         )


                          MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       The Court previously certified, under Federal Rule of Civil Procedure 23(b)(3), a

plaintiff class consisting of:

       all persons assigned to be treated by the [Cook County Jail] Residential
       Treatment Unit dental clinic from January 1, 2017 to the date of entry of
       judgment, who submitted a written "Health Service Request Form"
       processed as "urgent" by the RTU dental assistant and who did not
       receive an evaluation by a dentist for at least 14 days after submitting the
       request.

Whitney v. Khan, 330 F.R.D. 172, 180 (N.D. Ill. 2019).

       Plaintiffs have now moved the Court to certify a subclass and to appoint new

representatives for the subclass, each of whom also seeks to intervene as a named

plaintiff. The proposed subclass, modified from plaintiffs' original request for a subclass,

consists of those members of the certified class who "were subsequently referred by the

RTU dentist to the Stroger [Hospital] Oral Surgery Clinic." See Pl.'s Suppl. Submission

to Mot. to Divide Class (dkt. no. 147) at 2. Plaintiff propose as representatives of the
  Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 2 of 11 PageID #:1982




subclass two current members of the certified class: Robert Burgess and Brian Henry.

Defendants oppose plaintiffs' motion.

       The background for plaintiffs' motion is as follows. In discovery conducted after

certification of the class, plaintiffs have learned that a significant number of patents

assigned to the Residential Treatment Unit (RTU) dental clinic were referred by that

clinic to the Stroger Hospital oral surgery clinic for tooth extractions. This became even

more common after April 2019, when the RTU's dentist, Dr. Fauzia Khan, lost the

privilege to extract teeth. Plaintiffs contend that discovery has shown that patients

referred to the Stroger oral surgery clinic faced significant delays before their

extractions—as much as three months—simply by virtue of the fact that they were being

referred from a dental clinic at the jail. Plaintiffs contend that this amounted to a policy

or established custom of inappropriate delay violative of the detainee-patients'

constitutional rights, which caused them unnecessarily prolonged pain and suffering.

They have requested certification of a subclass on the ground that these particular class

members were subjected to an additional delay in treatment beyond the delays

experienced by class members generally, thus warranting separate consideration.

                                        Discussion

       Federal Rule of Civil Procedure 23(b)(5) permits a court to divide a class into

subclasses. Certification of a subclass is permissible "so long as [the] subclass is

homogeneous, in the sense that every member of the subclass wants the same relief,

and [the] subclass otherwise satisfies the requirements for certifying a class, so that

each could be the plaintiff class in a separate class action." Johnson v. Meriter Health




                                              2
     Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 3 of 11 PageID #:1983




Servs. Employee Retirement Plan, 702 F.3d 364, 368 (7th Cir. 2012). 1 What this

means, in substance, is that plaintiffs must meet the requirements of Rule 23(a)—

numerosity, typicality, commonality, and adequacy of representation—and (b)(3):

predominance of common questions over individualized issues, and superiority of a

class action over other members of adjudicating the case. See Beaton v. SpeedyPC

Software, 907 F.3d 1018, 1025 (7th Cir. 2018). The class must also meet the non-Rule-

based requirement of ascertainability, specifically, it must be "defined clearly and based

on objective criteria." Mullins v. Direct Dig., LLC, 795 F.3d 654, 659 (7th Cir. 2015).

         In deciding a motion for class certification, a court may not simply assume the

truth of the plaintiff's contentions. If there are material factual disputes, the court must

resolve them before deciding whether to certify the class, even if these issues overlap

with the ultimate determination of the merits. Priddy v. Health Care Serv. Corp., 870

F.3d 657, 660 (7th Cir. 2017). That said, on class certification, "the merits are not on

the table." Beaton v. SpeedyPC Software, 907 F.3d 1018, 1025 (7th Cir. 2018) (citing

Messner v. Northshore Univ. HealthSystem, 669 F.3d at 811 (class certification should

not be turned into a "dress rehearsal for the trial on the merits")).

1.       Ascertainability

         Defendants do not dispute the ascertainability of the proposed subclass. It is

based on the same objective criteria as the class originally certified—submission of a

written Health Service Request Form that the RTU dental assistant processed as



1 Plaintiffs contend that a so-called "case management" subclass is not required to
independently satisfy each requirement for certification of a class under Rule 23(a) and
(b)(3), see Pl.'s Suppl. Submission to Mot. to Divide Class (dkt. no. 147) at 2, but the
Court need not determine that issue, because the proposed subclass does meet the
requirements for certification under Rule 23.
                                              3
     Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 4 of 11 PageID #:1984




"urgent," and the absence of an evaluation of the detainee by a dentist for at least 14

days after submission of the request—plus one more: a subsequent reference of the

detainee to the Stroger oral surgery clinic. These criteria are both objective and clear.

2.       Numerosity and adequacy of representation

         Numerosity and adequacy of representation likewise are not in dispute. The

proposed subclass consists of 198 class members who were referred to the Stroger oral

surgery clinic. And defendants do not contest the adequacy of proposed class

representatives Burgess and Henry or class counsel, Thomas Morrissey and Patrick

Morrissey.

3.       Commonality

         Rule 23(a)(2) requires a plaintiff seeking class certification to show that there are

"questions of law or fact common to the class." This requires "not the raising of

common 'questions'—even in droves—but rather the capacity of a classwide proceeding

to generate common answers apt to drive the resolution of the litigation." Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). To put it another way, "[t]he claims

must depend upon a common contention that is capable of class-wide resolution." Chi.

Teachers Union, Local No 1 v. Bd. of Ed. of City of Chi., 797 F.3d 426, 434 (7th Cir.

2015). But "[e]ven a single [common] question will do." Wal-Mart, 564 U.S. at 359.

         Defendants argue that commonality is lacking among the members of the

proposed subclass. Specifically, they contend there is no evidence supporting the

proposition that all Stroger oral surgery patients are scheduled at least ten weeks out,

without the exercise of independent judgment. Defendants say that plaintiffs are basing

this proposition on deposition testimony to this effect by Juana Macias—who was



                                               4
  Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 5 of 11 PageID #:1985




responsible for scheduling appointments at the Stroger clinic—that, defendants

contend, she gave more or less off the cuff, without consulting documentation.

Defendants also say that for any number of patients, including at least one discussed at

Macias's deposition and one of the proposed class representatives (Robert Burgess),

oral surgery appointments were scheduled out less than ten weeks, and sometimes far

less. Finally, defendants argue that there are situations in which the referring dentist

may reach out to expedite an oral surgery appointment or may make referrals outside

the computerized referral order system, or an earlier appointment may be made in an

emergency situation. They contend that this factor defeats commonality as well.

       Defendants, however—represented by the same counsel—admitted the following

facts during summary judgment proceedings in Townsend v. Dart, Case No. 18 C 8274:

       •   For a patient to be scheduled at the Stroger oral surgery clinic, the jail dentist

           enters an electronic referral order for a certain tooth to be extracted. Pl.'s

           Supp. to Subclass Mot. at 2 (citing No. 18 C 8274, Defs.' Resp. to Pl.'s LR

           56.1(b)(3)(C) Stat. ¶ 1(a) (hereafter Defs.' Townsend 56.1 Stat.)).

       •   After the jail dentist enters the referral, Dr. Jorelle Alexander explained the

           responsibility to schedule an oral surgery appointment transfers to somebody

           within the oral surgery clinic. Id. (citing Defs.' Townsend 56.1 Stat. ¶ 1(b)).

       •   All electronic referral orders for the oral surgery clinic are received in a queue

           monitored by Juana Macias, a clerk assigned to Stroger Hospital's Referral

           Support Center. Id. (citing Defs.' Townsend 56.1 Stat. ¶ 2(a)).

       •   Macias schedules patients based on the "next available date" offered by the

           computer. Id. (citing Defs.' Townsend 56.1 Stat. ¶ 2(c)).


                                              5
     Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 6 of 11 PageID #:1986




         •   All appointments, according to Macias, are scheduled 10 to 12 weeks away

             and no independent judgment is exercised to schedule an appointment. (Id.

             (citing Defs.' 56.1 Stat. Townsend ¶ 2(d)).

         Defendants admitted these facts just one week before they filed their brief in the

present case arguing lack of commonality. They do not suggest that these admissions

are not binding on them with respect to the present motion. These admissions, together

with the evidence cited by plaintiffs, establish by a preponderance of the evidence, see

Messner, 669 F.3d at 811, that the members of the proposed subclass have been

subjected to a common policy of unreasonable delay in scheduling oral surgery

procedures following referral by a dentist. And this common question—the existence of

such a policy and its legal implications—is highly likely to drive the resolution of the

claims of the subclass.

4.       Typicality

         A class representative's claims are typical of the proposed class if they "arise[ ]

from the same event or practice or course of conduct that gives rise to the claims of the

other class members and [are] based on the same legal theory." Lacy v. Cook County,

897 F.3d 847, 866 (7th Cir. 2018); see also Beaton, 907 F.3d at 1026. Typicality does

not require perfect identity of claims; claims "may feature some factual variations as

long as they have the same essential characteristics." Beaton, 907 F.3d at 1026.

         Plaintiffs have submitted affidavits from the proposed subclass representatives

that reflect the typicality of their claims. Burgess states that Dr. Fauzia Khan, the dentist

at the RTU dental clinic, referred him for oral surgery to remove two teeth on August 21,

2017. Burgess says that nothing happened following this referral, and he submitted a



                                               6
     Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 7 of 11 PageID #:1987




health service request form on October 6, 2017 reporting his pain and need for an

extraction. According to Burgess, he was not treated at the Stroger oral surgery clinic

until May 2018, about nine months after the initial referral. See Pls.' Mot., Ex. 8 ¶¶ 5-7.

Henry, the other proposed subclass representative, states that Dr. Khan referred him to

the Stroger oral surgery clinic on October 17, 2018 but that his teeth were not extracted

there until January 2019. See id., Ex. 9 ¶¶ 4-6. These affidavits are sufficient to show

that the proposed representatives' claims share the same essential characteristics of

those of the proposed subclass.

         With regard to Burgess, defendants cite a scheduling history printout that they

contend shows that he got his Stroger appointment in May 2018 about one week after it

was requested. See Defs.' Resp. to Pls.' Suppl. Mem., Ex. 1 at 11. But defendants

have offered no evidence that explains this printout or puts it in context. In any event, it

does not undercut or even contradict Burgess's sworn statement that Dr. Khan originally

referred him for oral surgery many months earlier.

         In sum, plaintiffs have established that the proposed subclass representatives'

claims are typical of those of the subclass.

5.       Predominance

         The defendants argue that the proposed class cannot satisfy Rule 23(b)(3)'s

predominance requirement. "There is no mathematical or mechanical test for

evaluating predominance," but it is more a demanding requirement than commonality or

typicality. Messner, 669 F.3d at 814. "The guiding principle behind predominance is

whether the proposed class's claims arise from a common nucleus of operative facts

and issues." Beaton, 907 F.3d at 1029. In making this assessment, the Court must do



                                               7
  Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 8 of 11 PageID #:1988




"more than a tally of common questions; [it] must consider their relative importance." Id.

The mere fact that not every issue is "amenable to common resolution" does not defeat

predominance, even if "individual inquiries may be required after the class phase" on

discrete issues like damages. Id.; see also Amgen Inc. v. Conn. Retirement Plans and

Trust Funds, 568 U.S. 455, 469 (2013) ("Rule 23(b)(3), however, does not require a

plaintiff seeking class certification to prove that each element of her claim is susceptible

to classwide proof." (internal quotation marks and alterations omitted)). "Common

issues of fact and law predominate in particular when adjudication of questions of

liability common to the class will achieve economies of time and expense." Chi.

Teachers Union, 797 F.3d at 444.

       The claims of the subclass unquestionably involve significant common questions:

whether there is a policy or common practice of extended delay in scheduling oral

surgery for detainees referred by a dentist; how the policy or practice came into being;

its justification; and whether it is unreasonable and violative of detainees' constitutional

rights. These are the key questions that will drive the determination of liability with

regard to the subclass. On the other side of the ledger, any variations among the

plaintiffs' claims are likely to involve the specific length of the interval between the RTU

dentist's referral for oral surgery and the conduct of that surgery at the Stroger Clinic.

This is a material issue, but it is highly unlikely to predominate over the significant

common issues. The same is true of any other claimed individual issues. The amount

of damages is likely to differ among the members of the subclass, but that is not a

sufficient reason to deny class certification. Messner, 669 F.3d at 815.




                                              8
     Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 9 of 11 PageID #:1989




6.       Superiority

         Finally, Rule 23(b)(3) requires a showing that "a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy." Fed R. Civ. P.

23(b)(3); see also Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 594 (1997). The rule

identifies four factors that may be relevant to the superiority analysis:

         (1) the class members' interests in individually controlling the prosecution
         or defense of separate actions; (2) the extent and nature of any litigation
         concerning the controversy already begun by or against class members;
         (3) the desirability or undesirability of concentrating the litigation of the
         claims in the particular forum; and (4) the likely difficulties in managing a
         class action.

Fed. R. Civ. P. 23(b)(3).

         Defendants argue that the subclass members should have to litigate their claims

in a separate suit already pending before another judge of this court, Carr v. Sheriff of

Cook County, No. 17 C 7135, a putative class action. That makes no sense. Not only

has no class been certified in the Carr case; there is not even a pending motion for

class certification. Thus defendants propose to relegate plaintiffs to a case in which

they currently lack the ability to pursue their claims. And just as significantly, plaintiffs

are already member of a certified class in the present case that includes their claims for

inappropriate denial or delay of dental care. There is no reason to relegate them to

some other case, at least not on the speculative proposition that they might someday be

able to litigate their claims in that case.

         More fundamentally, because the members of the subclass are already members

of a certified class in this case, their claims regarding delay and denial of dental care will

be addressed in the present suit. Specifically, all of the class members contend their

initial request to see a dentist because of a serious need were delayed or denied,

                                               9
 Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 10 of 11 PageID #:1990




causing them to suffer unnecessary pain. The members of the subclass contend their

surgery for the same underlying dental problem was unreasonably delayed following a

referral by the examining RTU dentist. The members of the subclass each will have

suffered a single course of physical pain, arising from a single serious dental problem.

As a result, the entire course of pain and suffering damages—both before the dentist's

referral and after—likely will be recoverable, under standard tort damages principles, on

their claims regarding the initial delay. To put it another way, there is likely no good way

to parse a particular class member's damages for pain and suffering arising from the

initial delay from his damages for pain and suffering arising from the delayed surgery for

the same underlying dental problem. In other words, the fact that the subclass

members' pain and suffering was extended by a second allegedly unreasonable policy

of the Sheriff or County will not cut off their damages from the initial allegedly

unreasonable policy. "One's own conduct cannot be an intervening cause sufficient to

defeat a finding of causation." Whitlock v. Brueggeman, 682 F.3d 567, 584 (7th Cir.

2012). And even if this turns out not to be the case, it makes little sense to require the

198 members of the proposed subclass to initiate or participate in two separate lawsuits

to recover for the entirety of the pain and suffering they claim as a result of the delays in

providing them with needed dental treatment. Requiring them to do so would inevitably

lead to confusion and inconsistent results.

        To summarize, with regard to the superiority factors listed in Rule 23(b)(3):

    •   The subclass members' dental care claims are already being litigated in the

        present class action, and they do not have a significant interest in prosecuting

        individually their claims regarding delays in appointments at the Stroger oral



                                              10
 Case: 1:18-cv-04475 Document #: 175 Filed: 03/25/20 Page 11 of 11 PageID #:1991




        surgery clinic.

    •   As discussed, there is no other litigation that provides a current or realistic

        means for the subclass members to pursue their claims.

    •   The subclass members are already litigating their dental-delay claims in this

        forum; it makes little sense to require them to split their claims in two.

    •   Creating the subclass will not increase the difficulty of managing this case, which

        has already been certified as a class action.

The Court concludes that the proposed subclass meets the superiority requirement.

                                        Conclusion

        For the reasons stated above, the Court grants plaintiffs' motion to certify a

subclass [dkt. no. 117]. The Court certifies the following subclass: all members of the

certified class who were subsequently referred by the RTU dentist to the Stroger

Hospital Oral Surgery Clinic. The Court appoints Robert Burgess and Brian Henry as

representatives of the subclass and appoints Thomas Morrissey and Patrick Morrissey

as attorneys for the subclass.

Date: March 25, 2020

                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge




                                             11
